Appeal by the defendant from a judgment of the County Court, Westchester County (Leavitt, J.), rendered January 8, 1999, convicting him of forgery in the second degree (four counts), criminal possession of stolen property in the fourth degree, falsifying business records in the second degree (three counts), and criminal impersonation in the second degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
Contrary to the defendant’s contention, the verdict convicting him of four counts of forgery in the second degree and acquitting him of three counts of criminal possession of a forged instrument in the second degree was not repugnant, as each count related to separate crimes involving different instruments (see, People v Cruz, 147 AD2d 584; People v Graham, 135 AD2d 563, 564-565; People v Cornwall, 121 AD2d 735).
*254The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are without merit. Altman, J. P., Goldstein, H. Miller and Smith, JJ., concur.